COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-18-00167-CV
Trial Court Cause
Number:                    1093378
Style:                     Wayne Myers
                           v Pennymac Corp.
Date motion filed*:        September 6, 2018
Type of motion:            Motion for Consolidation of Appeals
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                         Acting individually          Acting for the Court


Date: September 20, 2018